Citation Nr: 1703924	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  05-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death pension benefits in the calculated amount of $4,982.00, to include the question of whether a request for waiver was timely filed.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran, who died in 1991, had active duty from October 1954 to May 1955.  The appellant was the surviving spouse of the Veteran.  

The appeal initially came before the Board of Veterans' Appeals (Board) from decision of the Committee on Waivers and Compromises (COWC) of the Philadelphia, Pennsylvania Regional Office and Insurance Center.  The Board remanded the appeal in April 2007 and October 2008. 

As noted in the prior Remands, the appellant resided in Georgia, and was represented by the Georgia Department of Veterans Services.

The waiver of overpayment appeal file is wholly electronic.


FINDING OF FACT

The RO was notified in May 2011 that the appellant died in November 2010; this information was of record when the claims file was transferred to the Board in December 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  A decision on the merits of the appeal for waiver of overpayment has become moot by virtue of the death of the appellant, and the appeal must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by an eligible survivor of the Veteran or of the appellant.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  The Board notes, however, that such request must be filed not later than one year after the date of the appellant's death, and there is no record that any substitution request has been filed in the more than five years since the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


